Name: Commission Regulation (EEC) No 807/82 of 5 April 1982 amending monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 4. 82 No L 92/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 807/82 of 5 April 1982 amending monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 1 . The column headed 'Danmark in Annex I and the column headed 'Denmark' in Annex II to Regula ­ tion (EEC) No 2901 /81 shall be deleted. 2. Annex IV to Regulation (EEC) No 2901 /81 shall be replaced by Annex IV to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as last amended by Regulation (EEC) No 481 /82 (4); Whereas, following the change in the representative rate for Denmark, the rules laid down in Article 1 and Article 2 ( 1 ) (a) and (la) of Regulation (EEC) No 974/71 mean that no monetary compensatory amounts are fixed for that Member State ; Whereas the new representative rate applies from 5 April 1982 while for technical reasons this Regulation can enter into force only on 6 April ; whereas, there ­ fore, provision should be made for transitional measures ; Article 2 1 . This Regulation shall enter into force on 6 April 1982. 2. This Regulation shall take effect on 5 April 1982 in respect of the monetary compensatory amounts to be charged. For import operations for which the monetary compensatory amounts valid on 5 April 1982 are granted, the monetary coefficient for Denmark given in Annex II to Regulation (EEC) No 2901 /81 shall be replaced by the coefficient 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1982. For the Commission Poul DALSAGER Member of the Commission (l) OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 362, 17. 12. 1981 , p. 2. 0 OJ No L 288, 8 . 10 . 1981 , p. 1 . (4) OJ No L 57, 1 . 3 . 1982, p. 1 . No L 92/22 Official Journal of the European Communities 6. 4. 82 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2901 /81 and fixed in advance from 5 April 1982 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable imports and exports carried out from Italy Sugar and isoglucose 0-481247 1 July 1982 Cereals and poultrymeat 0-481247 1 August 1982 Denmark All sectors 1-018147 5 April 1982 NB : Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity.